LEMMON, Judge,
concurs and assigns reasons.
Under any version of the accident presented in the depositions of the three boys and the motorist, any breach of duty by LP&L in the placement of the pole or in failing to install reflectors was not a legal cause of the accident. Any duty imposed by a rule of reasonableness which would prohibit placement of a pole in this position does not encompass the risk that a bicyclist riding on the sidewalk or shoulder against traffic will be blinded by an on-coming automobile, strike (or barely miss) the post, and fall against the car. There is simply no ease of association between the duty to locate the pole in a reasonable position and the injury which occurred in this case. Hill v. Lundin & Assoc., 260 La. 542, 256 So.2d 620 (1972).